Citation Nr: 0619578	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left tibia fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase above the existing 20 percent disability rating for 
residuals of a left tibia fracture.  The RO also addressed a 
claim for an increased rating for neuropathy of the tibial 
and peroneal nerves of the left lower extremity.  The RO 
increased the rating for that disability from 20 to 30 
percent.

In May 2004, the Board remanded the case to the RO for the 
development of additional evidence.  In a February 2005 
decision, the Board denied the appeal for ratings in excess 
of 20 percent for residuals of a left tibia fracture, and 30 
percent for the left lower extremity neuropathy.

The veteran appealed the Board's February 2005 decision with 
respect to the rating for residuals of a left tibia fracture 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Court granted a joint motion of 
the veteran and VA, and remanded the part of the Board's 
February 2005 decision that addressed the rating for 
residuals of a left tibia fracture.  The rating for 
neuropathy is not presently on appeal.

Statements in the veteran's claims file suggest that the 
veteran is seeking service connection for a mental disorder, 
described as depression, claimed as secondary to his service-
connected disabilities of the left lower extremity.  The 
Board refers that issue to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left tibia fracture is currently manifested 
by residual left leg disability, including moderate knee 
disability and slight ankle disability.


CONCLUSION OF LAW

Left leg disabilities residual to a tibia fracture meet the 
criteria for a 30 percent rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5262, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in May 2004, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for higher ratings for service-connected disabilities.  
That notice did not inform the veteran of the type of 
evidence necessary to establish an effective date for any 
rating increase granted.  Despite the inadequacy of the VCAA 
notice as to the elements of establishing an effective date, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision in the issue that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision herein, the Board grants an 
increase in the rating for residuals of a left tibia 
fracture.  The RO will address any deficiency of notice with 
respect to the establishment of an effective date when the RO 
effectuates the grant of an increased rating.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for Residuals of a Left Tibia Fracture

The evaluation of service-connected disability of the 
veteran's left lower extremity has undergone several changes.  
The veteran sustained injury of his left leg during service 
in 1983.  He had sudden onset of pain while running, and 
x-rays showed a displaced fracture of the tibia and fibula.  
Service medical records indicate that he underwent procedures 
to reduce the fracture on at least two separate occasions.

In 1985, the veteran filed a claim for service connection and 
compensation for disability of the left leg.  In a January 
1986 rating decision, the RO granted service connection, 
describing the disorder as postoperative residuals of a left 
tibia fracture.  The RO assigned a disability rating of 10 
percent.

In 1999, the veteran filed a claim an increased rating for 
his service-connected left lower leg disability, and for 
service connection for a left knee disability, claimed as 
secondary to the service-connected left lower leg disability.  
In an October 1999 rating decision, the RO changed the 
description of the veteran's service-connected left leg 
disability to postoperative residuals of a left tibia 
fracture (claimed as left knee disability).  The RO increased 
the rating from 10 percent to 20 percent.

In 2000, the veteran reported that testing had revealed nerve 
damage in his left leg.  In a September 2000 rating decision, 
the RO granted service connection for a separate left leg 
disability, described as neuropathy of the tibial and 
peroneal nerves of the left lower extremity.  The RO assigned 
a 10 percent rating for that disability.  The RO continued 
the 20 percent rating for residuals of a left tibia fracture.

In February 2001, the veteran requested a rating in excess of 
the existing combined 30 percent rating for his left leg 
disabilities.  In an April 2001 rating decision, the RO 
increased the rating for neuropathy from 10 percent to 20 
percent.  The RO continued the 20 percent rating for fracture 
residuals.  The veteran appealed that rating decision, 
requesting a combined rating in excess of 40 percent for his 
left leg disabilities.

In an August 2001 rating decision, the RO increased the 
rating for neuropathy to 30 percent, and continued the 20 
percent rating for fracture residuals.  Later in August 2001, 
the veteran filed a claim for a total disability rating based 
on individual unemployability (TDIU).  In a March 2002 rating 
decision, the RO denied entitlement to a TDIU.  In April 
2002, the veteran expressed his ongoing disagreement with the 
ratings assigned for neuropathy and fracture residuals, 
including knee and ankle problems.

In a February 2005 decision, the Board denied ratings in 
excess of 30 percent for neuropathy and 20 percent for 
fracture residuals.  The veteran appealed to the Court the 
Board's decision with respect to the fracture residuals.  The 
rating for neuropathy is not presently on appeal.

In March 2006, the Court granted the parties' Joint Motion 
for Partial Remand.  In that motion, the veteran and VA 
asserted that, in the February 2005 decision, the Board had 
not adequately addressed whether the veteran was entitled to 
separate ratings for left knee and left ankle impairment.  
The parties stated that the Board had also failed to 
adequately address the veteran's statements regarding the 
effect of his left leg disabilities on his ability to work.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In the October 1999 rating decision, the RO indicated that 
the veteran's service-connected disability residual to left 
leg fracture includes disability of the left knee.  The RO 
has evaluated the fracture residuals under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under that code, impairment of the 
tibia and fibula, with malunion, is rated based on knee or 
ankle disability, with ratings of 10 percent if such 
disability is slight, 20 percent if moderate, and 30 percent 
if marked.  A 40 percent rating is assigned if there is 
nonunion, with loose motion, requiring a brace.

Medical examinations show that the veteran has limitation of 
flexion of the left knee and some limitation of motion of the 
left ankle.  The veteran reports having locking and 
instability in the left knee.  Limitation of flexion of the 
knee is rated at 0 percent if limited to 60 degrees, 10 
percent if limited to 45 degrees, 20 percent if limited to 30 
degrees, and 30 percent if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Frequent locking of the knee, 
accompanied by pain and effusion, can be rated at 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Instability of the 
knee is rated at 10 percent if slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Limitation of motion of the ankle is 
rated at 10 percent if moderate and 20 percent if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind.

VA medical treatment and examination records, and statements 
from the veteran, provide information about the 
manifestations of the veteran's left leg disabilities.  The 
medical records indicate that chronic leg pain and sensory 
changes are the manifestations of the veteran's left leg 
neuropathy.  In evaluating disabilities, VA is to avoid 
evaluating the same manifestation under different diagnoses.  
See 38 C.F.R. § 4.14 (2005).  Thus, residuals of fractures 
should be evaluated based on manifestations other than the 
chronic leg pain and sensory changes.

The report of a VA examination of the veteran in June 2000 
indicated that pain and dysfunction in his left leg had 
progressed in severity and limited the distance that he could 
walk to a third of a mile.  He stated that he was employed as 
a shoe salesman.  The examiner observed that the veteran 
limped on his left foot without an assistive device.  The 
veteran could not hop or heel or toe walk on his left foot, 
and he could only partially squat and rise.  His left lower 
extremity was smaller in circumference than the right.  There 
were prominent exostoses on the left tibia, which were 
tender.  In the left foot dorsiflexors and plantar extenders, 
strength was limited to 2/5.  X-rays showed fairly healed 
previous fracture sites at the distal tibia and fibula.

In a February 2001 statement, the veteran reported that he 
was unemployed, and did not foresee taking a position that 
required standing, walking, or lifting for long periods of 
time.

On VA examination in March 2001, the veteran reported 
progressive pain, weakness, fatigability, and incoordination 
in his left leg.  He stated that his limp had become worse.  
He indicated that in December 2000 he had become incapable of 
continuing his work, which had required standing.  On 
examination, the veteran limped on the left without an 
assistive device.  He hopped on his left foot minimally, heel 
and toe walked clumsily, and squatted and rose.  An exostosis 
on the left tibia was tender.  The left ankle had a full 
range of motion.  There was give-way dorsiflexion weakness, 
and the plantar extenders were limited to 3/5 strength.

The claims file contains records of VA outpatient treatment 
of the veteran in 1999 to 2001 for pain and dysfunction in 
his left leg.  Notes from April 2001 indicated that the 
veteran had degenerative joint disease in his left leg.  
Notes from May 2001 reflect that the veteran walked with a 
cane, and that he had noted swelling in his left ankle.  
Notes from December 2001 related significant limitation to 
rotation of the lower leg on the left.

In a May 2001 statement, the veteran reported that because of 
his left leg disability he could not walk more than twenty 
feet without stopping to rest.  He indicated that he had 
reported this limitation to a VA examiner who had stated that 
the limitation in walking would nonetheless be reported as a 
third of a mile.  The veteran stated that he could not stand 
for long before having to sit down, and that he had to 
constantly switch positions when he was sitting.  He stated 
that he used a cane when walking.  He reported that his knees 
occasionally locked.  He asserted that his left ankle did not 
have a full range of motion.  

In a June 2001 statement, the veteran's wife indicated that 
the veteran's left leg disorder made him unable to stand for 
more than a very short time.  She stated that he had pain and 
restlessness in his left leg with sitting.  She indicated 
that his leg problems limited his activity considerably.

In an April 2002 statement, the veteran wrote that he could 
not move his left ankle.  He reported that his left knee 
sometimes locked up, and could not move at all.  He stated 
that his leg sometimes gave out, such that he had to grab 
onto something to avoid falling.

In an August 2002 statement, the veteran reported that he had 
trouble moving his left foot.  He reported that he had 
dropped out of vocational classes because he had discomfort 
in his leg while sitting, which kept him from concentrating.

On VA examination in July 2004, the examiner reported having 
reviewed the veteran's claims file.  The veteran reported 
that he could not stand for longer than ten minutes, and 
could walk only about half a block at a time.  He stated that 
his left knee gave out about every other day.  He related 
having occasional pain and swelling in his left ankle.  

Examination revealed a significant limp on the left.  The 
knee ligaments were stable on testing.  Strength of the knee 
was 5/5, without evidence of fatigability.  The knee had 
active flexion to 50 degrees and passive flexion to 
110 degrees.  The veteran complained of pain with flexion.  
Extension of the knee was to 0 degrees.  There was tenderness 
to palpation in some areas of the lower leg, and slight 
swelling in the distal quarter of the leg.  The left ankle 
was tender, with muscle strength of 5/5.  Motion of the ankle 
was -10 degrees of active dorsiflexion, +10 degrees of 
passive dorsiflexion.  Active and passive plantar flexion was 
to 45 degrees, inversion was to 30 degrees, and eversion was 
to 20 degrees.  There was no definite complaint of pain with 
motion.  X-rays showed old tibial and fibular fracture with 
degenerative changes.

The examiner found that there was chronic strain of the left 
knee, with moderate functional impairment, and no weakness, 
fatigability, or incoordination due to the knee itself.  The 
examiner described functional impairment of the left leg as 
moderate, including significant incoordination and a limp on 
the left.  The examiner called the functional impairment of 
the left ankle "slight plus," with no weakness, 
fatigability, or incoordination.

The evidence, including the most recent examination, in July 
2004, indicates that the veteran has disability in both the 
left knee and the left ankle.  With regard to the left knee, 
the veteran reports limitation of motion, locking, and 
instability.  Considering the reported symptoms and the 
examination findings, the practitioner who examined the 
veteran in 2004 found that the knee had moderate functional 
impairment.  That moderate disability is consistent with a 20 
percent rating under Diagnostic Code 5262.  The extent of 
limitation of motion, locking, and giving way of the knee 
noted in medical records does not warrant a rating higher 
than 20 percent under Diagnostic Codes 5260, 5258, and 5257.

The veteran reports pain, limitation of motion, and swelling 
in his left ankle.  The 2004 examiner's assessment of 
"slight plus" functional impairment appears to be closer to 
slight than moderate.  That impairment is consistent with a 
10 percent rating under Diagnostic Code 6262.  The limitation 
of motion shown on examination was not more than moderate, so 
a rating higher than 10 percent is not warranted under 
Diagnostic Code 5271.

As Diagnostic Code 5262 is based on disability of the knee or 
ankle, the veteran's disability reasonably warrants under 
that Diagnostic Code a 20 percent rating for moderate knee 
disability and a 10 percent rating for slight ankle 
disability, forming a combined rating of 30 percent for tibia 
and fibula impairment residual to fracture.

The Board has considered whether the evidence warrants 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.  The veteran has 
not required post-service hospitalizations for his left leg 
disability.  He has asserted that his left leg disability 
makes him unable to hold some types of employment, 
particularly those requiring prolonged weightbearing.  There 
is also some indication that he has some leg discomfort while 
sitting.  The veteran's statements and the medical findings 
indicate that his left leg fracture residuals produce 
impairment for physically demanding employment, and possibly 
some impairment even for sedentary employment.  The evidence 
does not show that the left leg fracture residuals produce 
impairment for all types of employment that rises to the 
level of marked interference.  The criteria of the regular 
rating schedule are sufficiently applicable to the task of 
evaluating the veteran's disability residual to the left 
tibia and fibula fractures.  The Board concludes that the 
veteran's left leg fracture residuals do not warrant referral 
for consideration of an extraschedular rating.


ORDER

Entitlement to a 30 percent rating for residuals of a left 
tibia fracture, to include left knee disability and left 
ankle disability, is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


